


Exhibit 10.15


AMENDMENT NO. 2
to the
EMPLOYMENT AGREEMENT




AMENDMENT ("Amendment No. 2"), effective as of the 29th day of March 2015, by
and between Ralph Lauren Corporation, a Delaware corporation (the "Company"),
and Valerie Hermann (the "Executive").
 
WHEREAS, the Executive is party to an Employment Agreement by and between the
Company and the Executive with an effective date of April 7, 2014, as amended
June 24, 2014 (the "Employment Agreement"); and


WHEREAS, the Company and the Executive wish to amend the Employment Agreement in
certain respects;


NOW, THEREFORE, intending to be bound, the parties hereby agree as follows.


1.
The third paragraph in the "One-Time Sign-On Awards" section of Exhibit 1 to the
Employment Agreement is amended to add the following additional sentence,
effective as of the date set forth above: "For all equity awards beginning in
Fiscal 2016, the conversion of annual grant value shall be based on the Fair
Market Value on the applicable grant date, as approved by the Compensation
Committee."





2.
Except as amended and/or modified by this Amendment No. 2, the Employment
Agreement is hereby ratified and confirmed and all other terms of the Employment
Agreement shall remain in full force and effect, unaltered and unchanged by this
Amendment No. 2.


 
1
 




--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the Company has caused this Amendment No. 2 to be duly
executed and the Executive has hereunto set her hand, effective as of the date
first set forth above.




 
RALPH LAUREN CORPORATION
 
 
 
 
 
 
 
By:
  /s/ Mitchell Kosh
 
 
Mitchell Kosh
 
 
Title: Executive Vice President, Chief Administrative Officer
 
 
 
 
Date: April 27, 2015
 
 
 
 
 
 
 
EXECUTIVE
 
 
 
 
  /s/ Valerie Hermann
 
Valerie Hermann
 
 
 
 
Date: April 24, 2015




 
2
 


